Citation Nr: 1546859	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hives and, if so, whether the claim can be granted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bladder infections and, if so, whether the claim can be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pelvic inflammatory disease (PID) and, if so, whether the claim can be granted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome of the hands and, if so, whether the claim can be granted.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for myopia, claimed as an eye disability and, if so, whether the claim can be granted.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vaginal yeast infections and, if so, whether the claim can be granted.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chest keloid and, if so, whether the claim can be granted.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for toenail fungus and, if so, whether the claim can be granted.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition and, if so, whether the claim can be granted.

10.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and claustrophobia.

11.  Entitlement to service connection for bilateral leg pain.

12.  Entitlement to service connection for heart murmurs.

13.  Entitlement to service connection for neck pain.

14.  Entitlement to service connection for a bilateral knee disability.

15.  Entitlement to service connection for bronchitis.

16.  Entitlement to service connection for asthma.

17.  Entitlement to an evaluation in excess of 10 percent for hypertension.

18.  Entitlement to an evaluation in excess of 10 percent for ovarian cysts.

19.  Entitlement to an evaluation in excess of 10 percent for sinusitis.

20.  Entitlement to an initial compensable evaluation for a right ankle disability.  

21.  Entitlement to an initial compensable evaluation for migraines.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1978 to December 1998.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly broadened the Veteran's psychiatric disorder claim of service connection for anxiety to reflect a claim inclusive of other psychiatric disability that have been claimed during the course of the appeal including PTSD and claustrophobia.

The issues of entitlement to service connection for toenail fungus, a back disability, a neck disability, a bilateral knee disability and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection was previously denied for hives by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

2.  Evidence submitted since the August 2002 rating decision denying service connection for hives is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim.  

3.  Service connection was previously denied for bladder infections by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

4.  Evidence submitted since the August 2002 rating decision denying service connection for bladder infections is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim.  

5.  Service connection was previously denied for PID by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

6.  Evidence submitted since the August 2002 rating decision denying service connection for PID is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim.  

7.  Service connection was previously denied for a chest keloid by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

8.  Evidence submitted since the August 2002 rating decision denying service connection for a chest keloid is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim.  

9.  Service connection was previously denied for bilateral carpal tunnel syndrome by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

10.  Evidence submitted since the August 2002 rating decision denying service connection for bilateral carpal tunnel syndrome includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the carpal tunnel syndrome claim. 

11.  Service connection was previously denied for myopia by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

12.  Evidence submitted since the August 2002 rating decision denying service connection for myopia is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim.  

13.  Service connection was previously denied for vaginal yeast infections by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

14.  Evidence submitted since the August 2002 rating decision denying service connection for vaginal yeast infection is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim.  

15.  Service connection was previously denied for toenail fungus by an August 2002 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

16.  Evidence submitted since the August 2002 rating decision denying service connection for toenail fungus includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the toenail fungus claim. 

17.  Service connection was previously denied for a back disability by an April 2005 rating decision.  The Veteran was informed of this decision, including her right to appeal, but she did not appeal or submit new evidence within a year of the decision.

18.  Evidence submitted since the April 2005 rating decision denying service connection for a back disability includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the back disability claim. 

19.  The competent and probative evidence is against a finding that the Veteran has a diagnosed psychiatric disorder that is etiologically related to her military service.    

20.  The competent and probative evidence is against a finding that the Veteran does has a current bilateral leg disability that either began during or was otherwise caused by her military service.    

21.  The competent and probative evidence is against a finding that the Veteran has a heart murmur that either began during or was otherwise caused by her military service.    

22.  The Veteran's diagnosed bronchitis did not begin during active service and it is not shown to be otherwise etiologically related to military service.

23.  The Veteran's diagnosed asthma did not begin during active service and it is not shown to be otherwise etiologically related to military service.

24.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

25.  The Veteran's ovarian cyst disability has not resulted in symptoms that have not been controllable by continuous treatment.  

26.  The Veteran's sinusitis is manifested by, at most, four non-incapacitating episodes per year; it is not manifested by prolonged antibiotic treatment, incapacitating episodes, radical surgery with chronic osteomyelitis, or near-constant sinusitis after repeated surgeries.

27.  The Veteran's residuals from a right ankle sprain do not result in any limitation of range of motion or pain on motion.

28.  The Veteran's migraine headaches are shown to have been manifested by infrequent attacks prior to October 18, 2010 and are manifested by characteristic prostrating attacks occurring at least once a month from October 18, 2010 onward, but are not shown to have caused severe economic inadaptability at any time.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service connection for hives is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence not having been received to reopen the claim of entitlement to service connection for hives, the benefit sought on appeal is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

3.  The August 2002 rating decision denying service connection for bladder infections is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4.  New and material evidence not having been received to reopen the claim of entitlement to service connection for bladder infections, the benefit sought on appeal is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

5.  The August 2002 rating decision denying service connection for PID is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

6.  New and material evidence not having been received to reopen the claim of entitlement to service connection for PID, the benefit sought on appeal is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

7.  The August 2002 rating decision denying service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

8.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

9.  The August 2002 rating decision denying service connection for a chest keloid is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

10.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a chest keloid, the benefit sought on appeal is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

11.  The August 2002 rating decision denying service connection for myopia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

12.  New and material evidence not having been received to reopen the claim of entitlement to service connection for myopia, the benefit sought on appeal is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

13.  The August 2002 rating decision denying service connection for yeast infections is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

14.  New and material evidence not having been received to reopen the claim of entitlement to service connection for vaginal yeast infections, the benefit sought on appeal is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

15.  The August 2002 rating decision denying service connection for toenail fungus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

16.  New and material evidence has been received to reopen a claim of entitlement to service connection for toenail fungus.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

17.  The April 2005 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

18.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1103 (2015).

19.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

20.  The criteria for service connection for bilateral leg pain have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

21.  The criteria for service connection for heart murmurs have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

22.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

23.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

24.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).

25.  The criteria for an initial compensable rating for ovarian cysts have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7615 (2015).

26.  The criteria for an initial rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2015).

27.  The criteria for an initial compensable rating for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5271 (2015).

28.  The criteria for an initial evaluation of 30 percent, but no more, for migraine headaches have been met from October 18, 2010 onward only.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and private treatment records have been associated with the record and the Veteran has not reported receiving any VA treatment or identified any evidence that has not otherwise been obtained.  The Veteran and her representative have also provided statements and argument in support of her claim.  A VA examination of the Veteran's mental disorder was conducted in January 2014.  The examinations described the Veteran's disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that while no competent medical opinion appears to be of record which addresses the etiology of her hives, bladder problems, PID, keloid, eye and vaginal yeast infections, under the law, no such development is required in the context of new and material evidence claims when insufficient evidence is of record to reopen the claim.  38 C.F.R. § 3.159(c) (4)(iii).

While a VA medical opinion was not provided in this case with regard to the issues of service connection for bilateral leg pain, heart murmur, bronchitis, and asthma, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that she has a diagnosis related to her bilateral leg pain, heart murmur or bronchitis or that there is any in-service disease or injury relating to her asthma.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, and requested to schedule such, but later cancelled this hearing in a July 2015 statement.  As such, her hearing request is considered to have been withdrawn.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Whether New and Material Evidence has Been Received to Reopen Claims of Entitlement to Service Connection for: Hives, Bladder Infections and PID

The Board notes that as these issues involve application of similar law to similar facts, that they will be addressed together.  

The RO denied service connection for the disabilities of hives, bladder infections, and PID in an August 2002 rating decision, finding that the evidence did not show a diagnosed chronic disability with regard to any of these claims.  The Veteran was notified of such decision and did not file a timely notice of disagreement or submit any new and material evidence within the one year appeal period.  The August 2002 rating decision therefore became final as to these claims.  The Veteran filed a claim to reopen these claims in March 2009.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2002 rating decision included service treatment records for the period between 1978 to 1998, a VA contract examination from June 2002 and treatment records from private treating physicians at ECU Physicians from August 1999 to August 2001.  

In her statements, the Veteran has essentially contended that she developed the above disabilities as a result of her service.  However, after a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claims of service connection for hives, bladder infections and PID has not been submitted.  In the present case, the unestablished fact is whether the Veteran's disabilities have a current diagnosis.  

The newly added evidence, in pertinent part, consists of statements from the Veteran as well as duplicate copies of her service treatment records and private treatment records.  The Board finds that the evidence that the Veteran has submitted since the August 2002 rating decision is not sufficient to reopen the Veteran's claims.  Newly associated evidence is likewise absent for any evidence of a current diagnosis of any of the above claimed disabilities.  

The Board notes the Veteran's recent statements concerning experiencing hives, bladder infections and PID.  However, her statements asserting such were of record at the time of the prior denial.  Her statements submitted since the previous denial have failed to provide any new or additional detail that was unknown at the time of the prior denial.  Accordingly, such statements are not considered to be material for the purpose of reopening the claim.  

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically indicating that she has current diagnoses for her claimed disabilities.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) (finding that it is a claimant's responsibility to submit evidence in support of her claim).

In summary, the element which was missing at the time of the August 2002 denial of service connection for hives, bladder infections and PID remains lacking and none of the newly added evidence would trigger VA's duty to assist, even if any of these issues were reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for the above disabilities may not be reopened.  The benefits sought on appeal remain denied.  

Whether New and Material Evidence has Been Received to Reopen Claims of Entitlement to Service Connection for Myopia and Vaginal Yeast Infections

The Board notes that as these issues involve application of similar law to similar facts, that they will be addressed together.  

The RO denied service connection for the disabilities of myopia and yeast infections in August 2002.  While the Veteran did experience these conditions, the evidence did not show evidence of any diagnosed disability which was compensable for VA purposes.  The Veteran was notified of such decision and did not file a timely notice of disagreement or submit any new and material evidence within the one year appeal period.  The August 2002 rating decision therefore became final as to these claims and the Veteran filed a claim to reopen.  

The August 2002 rating decision denied service connection for myopia and yeast infections on the basis that such were not considered to be compensable disabilities under the controlling VA regulations.  Evidence of record at the time of the August 2002 rating decision, which denied service connection for both disabilities, included the Veteran's STRs and some private treatment records.  

Evidence received since that RO decision includes treatment for vision problems in October 2010 and treatment for recurring yeast infections.  

The Board notes that although this evidence of treatment is new, it is not considered to be material as it does not raise a reasonable possibility of substantiating the claims.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  At the time of the Veteran's August 2002 final denial, the RO conceded that the Veteran had vision problems based on her May 2002 VA examination for her eyes, and that the Veteran experienced yeast infections and yeast infection symptomatology.  Specifically with regard to her myopia the Veteran submitted treatment from a private eye clinic where she sought treatment for her myopia.  Regarding her yeast infections, the treatment records address the Veteran's continued treatment for yeast infections without providing a diagnosis of chronic disability.  

With regard to myopia, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia is a refractive disorder.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.  Therefore, service connection is not warranted for myopia as a matter of law.

With regard to the claim for recurrent yeast infections, the evidence of the Veteran receiving treatment for yeast infections received after the last final denial is merely cumulative of the evidence which was already of record.  The Board notes that yeast infections are fungal infections which, after acute treatment (as shown in the treatment records), resolve and only recur if a new fungal imbalance occurs.  Therefore, as there is no ongoing disability caused by yeast infections, it is not a disability for VA purposes of service connection.

In summary, the elements which were missing at the time of the August 2002 denial of service connection remain lacking and no newly added evidence would trigger VA's duty to assist, even if any of these issues were reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  New and material evidence has not been received, and the Veteran's claims of entitlement to service connection for myopia and yeast infections may not be reopened.  The benefits sought on appeal remain denied.  

Whether New and Material Evidence has Been Received to Reopen Entitlement to Service Connection for a Chest Keloid

The RO denied service connection for the Veteran's chest keloid in August 2002 as the evidence did not show any evidence of an in-service injury or disease with regard to this claim.  The Veteran was notified of such decision, but did not file a timely notice of disagreement or submit any new and material evidence within the one year appeal period.  The August 2002 rating decision therefore became final as to this claim.  

The August 2002 rating decision denied service connection for a chest keloid on the basis that there was no evidence of any in-service injury or disease in-service.  

Evidence of record at the time of the August 2002 rating decision, which denied service connection for her keloid, included the Veteran's STRs and some private treatment records.  Evidence received since the unappealed August 2002 rating decision denying the Veteran's claim does not include any new and material evidence pertaining to the Veteran's chest keloid.  

The Board notes that the Veteran has highlighted passages of her service treatment records which have indicated that she experienced a chest keloid in-service.  However, as these records were already associated with the record at the time of the August 2002 denial, and as such they are not considered new and therefore not sufficient to reopen the claim.  The Veteran has not submitted evidence of any current treatment for any residuals of her in-service chest keloid.  

Therefore, new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a chest keloid may not be reopened.  The benefit sought on appeal remains denied.  

Whether New and Material Evidence has Been Received to Reopen Claims of Entitlement to Service Connection for Toenail Fungus, a Back Disability and Bilateral Carpal Tunnel Syndrome

The Board notes that as these issues involve application of similar law to similar facts, that they will be addressed together.  

The RO denied service connection for the disabilities of toenail fungus and carpal tunnel syndrome in August 2002 as the evidence did not show any evidence of an in-service injury or disease, or evidence of a diagnosed disability, respectively.  The RO denied service connection for a back disability in April 2005, as no nexus was shown between the Veteran's currently diagnosed back arthritis and her in-service back strain.  The Veteran was notified of such decisions, but neither filed a timely notice of disagreement, nor submitted any new and material evidence within the one year appeal period.  The August 2002 and April 2005 rating decisions therefore became final as to these claims.  

The evidence of record at the time of the August 2002 and April 2005 rating decisions included service treatment records for the period between 1978 to 1998, a VA contract examination from June 2002 and treatment records from private treating physicians at ECU Physicians from August 1999 to August 2001.  
The newly added evidence, in pertinent part, consists of post service VA and private treatment records and statements from the Veteran as well as duplicate service treatment and private treatment records pertaining to her toenail fungus, carpal tunnel syndrome and backache.  The Board finds that the evidence that the Veteran submitted since the August 2002 and April 2005 rating decisions is sufficient to reopen the Veteran's claim for toenail fungus, bilateral carpal tunnel syndrome and back problems.  Private treatment records from the East Carolina Specialists have been associated with the claims folder regarding treatment for toenail fungus in 2009.  Furthermore, private treatment records from the same facility show that the Veteran was diagnosed with carpal tunnel syndrome in 2011, and that she received treatment for her back problems in March 2010.  It was specifically indicated that the Veteran received a diagnosis of lumbar degenerative disc disease at that time.  

The Board finds that the private treatment records are new in that they have not been previously considered, and they are material, as they relate to the Veteran's assertions that she experiences toenail fungus, that she has a diagnosis of bilateral carpal tunnel syndrome, and that there is a possibility that her back condition could be related to an in-service injury.  

As noted, the bar for reopening is low, and this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Accordingly, the previously denied claims of entitlement to service connection for toenail fungus, bilateral carpal tunnel syndrome and a back disability are reopened.

Entitlement to Service Connection for an Acquired Psychiatric Disorder, Bilateral Leg Pain and Heart Murmurs

In March 2009, the Veteran submitted a claim seeking service connection for anxiety, bilateral leg pain and heart murmurs.  The RO denied the Veteran's claims in a September 2009 rating decision, noting that diagnoses of anxiety, conditions of the legs and heart murmurs had not been shown.  As explained in the introduction, the Veteran has since sought service connection for PTSD, and the Board has accordingly recaptioned her claim as one for service connection for an acquired psychiatric disability, to include PTSD and anxiety.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

With regard to a current diagnosis of anxiety, bilateral leg condition and heart murmurs, the competent and probative evidence of record does not document evidence of such.  

Specifically with regard to whether the Veteran has a diagnosis of any acquired psychiatric disorder, the Board notes that the Veteran was treated for depression in October 2011 and February 2013, but did not receive a formal diagnosis of a chronic acquired psychiatric disability.  In January 2014 the Veteran was afforded a VA examination for posttraumatic stress disorder (PTSD), but the examiner declined to diagnose her with any mental health disorder.  During a treatment session in October 2011 for her knees at ECU physicians, the medical professional noted that the Veteran did not have any diagnosed history of psychiatric disease.  

With regard to the Veteran's bilateral leg pain, the Board notes previous treatment for pain in the Veteran's legs, specifically in September 2009.  However, no formal diagnosis of any chronic leg disability has been made.  

Finally, regarding the Veteran's claimed heart murmurs the Board notes that the Veteran's reported history in July 2009 of heart murmurs.  However, upon examination in September 2007 no heart murmurs were found by the medical professional, and throughout the Veteran's private treatment numerous notations have been made of regular heart rate and rhythm without murmurs.   

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current diagnosis of an acquired psychiatric disability, a bilateral leg disability or heart murmurs, service connection for these claims is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board acknowledges the Veteran's complaints depression and leg pain and notes that she is competent to report such observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.   The Board further finds that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, while the Veteran may believe that she has an acquired psychiatric disability such as anxiety or PTSD, she has not been shown to have the medical training or expertise to render such a diagnosis.

In summary, as the weight of the evidence is against the claims, service connection for an acquired psychiatric disability, a bilateral leg disability and heart murmurs is denied.  

Entitlement to Service Connection for Bronchitis and Asthma

In March 2009, the Veteran submitted a claim seeking service connection for bronchitis and asthma which was denied by a September 2009 rating decision, in which it was concluded that an in-service injury with regard to the above claimed disabilities had not been shown.  

The Board notes that the Veteran is currently diagnosed with bronchitis and asthma.  Therefore, she meets the first element of Shedden for both issues.  

Turning to crucial element two, in-service incurrence of an injury or disease, the Veteran has generally, by virtue of filing a claim for service connection, contended that her disabilities are related to her military service.  The Veteran's mother also wrote in May 2011 that when the Veteran was a child she had a slight case of asthma, which became worse approximately one year into service.  However, for the reasons provided below, the Board finds that the competent and probative evidence of record outweighs these contentions.  

Having reviewed the evidence of record, the only evidence which suggests that the Veteran's claimed disabilities began during or were otherwise caused by service is her service connection claims.  The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran or a lay person can competently testify about symptoms the Veteran experienced in service or symptoms a lay person observed.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the statement by the Veteran is outweighed by the objective evidence of record.

First, the Veteran's service treatment records (STRs) do not reflect any complaints of respiratory problems during service.  The Board notes that in a May 2011 statement, the Veteran's mother asserted that the Veteran had a history of slight asthma as a child.  At her own report of medical history upon entrance into service, the Veteran also noted her history of some asthma.  However, there is no medical evidence of record documenting a prior diagnosis of asthma and at her entrance examination in 1978 the Veteran was not diagnosed with any respiratory disorder including asthma by the examining medical professional.  Therefore, the Board finds that the Veteran is presumed to have been in sound condition upon her entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Moreover, there is no record of any post service treatment or complaints of respiratory problems until 2005, more than five years removed from the Veteran's military service.  

The Board notes, that while the Veteran's mother asserted in May 2011 that the Veteran's asthma worsened approximately one year into service, the fact remains that the Veteran served for nearly 20 years without complaint of, or treatment for asthma.  This fact weighs strongly against the mother's assertion of worsening. 

Accordingly, to the extent that the Veteran contends that her bronchitis and asthma manifested during service, these contentions are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service.  As such, the Veteran's statements lack probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Element (2) of Shedden is therefore not met, and the Veteran's claim fails on this basis. 

Notwithstanding the fact that the Veteran's STRs do not document any specific in-service treatment for any respiratory disorders, the only evidence which exists indicating a causal relationship between the Veteran's current disabilities and her service are her own assertions, inherent in her claim, that her asthma and bronchitis were caused by her service.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past, is not competent to associate any of her claimed symptoms to her military service.  That is, she is not competent to opine on matters such as the etiology of her current disabilities.  As such, the ability to render an opinion on such a condition requires specific medical training in the fields of respiratory disorders is beyond the competency of the Veteran.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that her contention with regard to a nexus between her claimed disabilities and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the lay statements offered by the Veteran in support of her own claims are not competent evidence of a nexus.
 
Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.
For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bronchitis and asthma.  The benefits sought on appeal are accordingly denied.

Entitlement to an Increased Evaluation for Hypertension

The Veteran seeks an evaluation in excess of 10 percent for her service-connected hypertension.  The Veteran filed for service connection for her hypertension in June 2001.  In August 2002 service connection was granted with a 10 percent rating assigned.  The Veteran then filed a claim for an increased rating in March 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

The Veteran's service-connected hypertension is rated under Diagnostic Code 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R.  § 4.104.  The rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board notes that Diagnostic Code 7101 specifically contemplates the use of medication, and as such any ameliorative effects of medication may therefore be considered.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Additionally, VA regulations do not define the term "predominantly."  Notably, in promulgating the current version of DC 7101, VA noted that blood pressure readings were variable and expressed a concern that an adjudicative decision could be based on "readings taken on a single, perhaps unrepresentative, day."  62 Fed. Reg. 65201, 65215 (Dec. 11, 1997).  This speaks to a recognition that blood pressure readings vary from examination to examination so that each reading must be read in the context of the entire record.  This policy fits with the term "predominant," which is synonymous with the term preponderate and is defined as "[h]aving greatest ascendancy, importance, influence, authority or force."  WEBSTER'S II NEW COLLEGE DICTIONARY, p. 870 (1995).

In July 2009 the Veteran underwent a VA examination for her hypertension.  At that examination she noted that she was on two medications to control her hypertension, and that she was responding well to both.  The examiner noted that she had normal blood pressure at the time of the examination with a normal EKG.  

In October 2010 the Veteran was afforded another VA examination.  At that examination the examiner noted that the Veteran reported no symptoms relating to her hypertension, and that she was taking two medications for her hypertension with a good response and no side effects.  The Veteran's feet were swollen, but she denied experiencing any overall functional impairment from the condition.  The Veteran's three blood pressure readings were: 138/90, 138/92 and 138/90.  

Following a review of the Veteran's VA examinations and private medical records, the Veteran's diastolic blood pressure readings are not shown to be predominantly 110 or more, and her systolic readings were not shown to be predominantly 200 or more, despite the Veteran's need for continuous medication.  In fact, during the course of the Veteran's appeal, her diastolic blood pressure has never been shown to be 110 or more and her systolic pressure has never been shown to be 200 or more, to include readings taken at the time of the VA examination or as part of private treatment visits.  Throughout her private treatment visits for the Veteran's various disability her blood pressure reading varied.  The following is a sample of her readings: in December 2008, the Veteran's blood pressure reading was 140/90; in January 2009 it was 122/92; in March 2009 it was 110/88; in April 2009 it was 144/90; in September 2009 it was 138/90; in February 2012 it was 128/84 and in August 2012 it was 119/82.  

As described, the criteria for a schedular rating in excess of 10 percent for hypertension has not been met, and the Veteran's claim is denied.

Entitlement to an Increased Evaluation for Ovarian Cysts

The Veteran seeks an evaluation in excess of 10 percent for her service-connected ovarian cysts.  The Veteran filed for service connection for her ovarian cysts in June 2001.  In August 2002 the Veteran's claim was granted and a 10 percent rating was assigned.  The Veteran then filed a claim for an increased rating in March 2009.  

The Veteran's ovarian cyst disability is rated under Diagnostic Code 7615, which provides the rating criteria for ovary, disease, injury, or adhesions of.  See 38 C.F.R. § 4.116.  Disabilities rated under Diagnostic Code 7615 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Formula).  The Formula provides a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that require continuous treatment, and a 30 percent rating for symptoms not controlled by continuous treatment.

The Veteran was afforded VA examinations for her ovarian cyst July 2009 and October 2010.  

At her July 2009 VA examination the Veteran denied any report any pelvic pain at the time of the examination, but reported a history of pelvic pain and ovarian cysts along with heavy menstrual bleeding.  She also reported having experienced irregular periods, vaginal discharge, and an occasional fever.  The examiner diagnosed the Veteran with a history of ovarian cysts, but was unable to make any objective findings at the July 2009 examination, as the Veteran declined a pelvic examination.

In October 2010 the Veteran reported similar symptoms of pain with her ovarian cysts.  She also reported having heavy bleeding, and that she had one full-term pregnancy in her life.  It was noted that continuous treatment was not needed to control her disability (but that her irregular bleeding could be controlled by treatment), and that she did not experience any overall functional impairment from her condition.  Upon examination, including a transvaginal ultrasound, the examiner found that the Veteran did indeed have a cyst on her right ovary, with her left ovary not imaged on the ultrasound.  

Review of the Veteran's private treatment records do not show continued symptoms of the Veteran's previously diagnosed ovarian cysts.  Specifically, since her October 2010 examination the Veteran has not sought treatment for any residual pain or other condition resulting from her cysts.

After consideration of the evidence, the Board finds a schedular rating in excess of 10 percent is not warranted at any time for Veteran's the ovarian cyst disability.  

Although the evidence demonstrates the existence of an ovarian cyst, the record, specifically the Veteran's most recent October 2010 VA examination, documents that the ovarian cyst does not even require continuous treatment, and even if it did, that it is controlled by the treatment.  As such, a schedular rating in excess of 10 percent is denied.

Entitlement to an Increased Evaluation for Sinusitis

The Veteran seeks an evaluation in excess of 10 percent for her service-connected sinusitis.  The Veteran filed for service connection for her sinus problems in June 2001.  In August 2002 the Veteran's claim was granted and assigned a 10 percent rating.  The Veteran then filed a claim for an increased rating in March 2009.  

The General Rating Formula for Sinusitis is applicable, and it provides the following rating criteria, in pertinent part: a 10 percent rating is assigned when a person experiences one or two incapacitating episodes (defined as requiring physician-prescribed bed rest) per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating applies to three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 50 percent rating applies following radical surgery with chronic osteomyelitis; or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).

Turning to the facts of the case, in July 2009 the Veteran underwent a VA examination for her sinusitis.  At that time she reported sinus problems which were occurring constantly.  She reported antibiotic treatments lasting four to six weeks were needed during each episode and she reported purulent discharge from the nose, hoarseness of the voice, pain and crusting.  She denied any functional impairment.  

The Veteran underwent a second VA examination in October 2010.  At that examination, the Veteran reported having experienced sinus problems since 1979.  She noted that during her episodes she was incapacitated as often as two times each year, and that each incident lasted approximately four weeks.  She experienced headaches with her sinus episodes and antibiotic treatment lasting four to six weeks was needed.  She reported purulent discharge from the nose, hoarseness of the voice, pain and crusting.  She had no interference with breathing through her nose.  She noted that she was treating her sinusitis with allergy medicine, which she was responding well to with minimal side effects.  

The Board notes that the Veteran received private treatment for her sinuses, but that private treatment records do not reveal any severity in excess of what was discussed in her examinations.  The Veteran's private treatment mostly consisted of her reports of using medication such as Flonase to control her symptoms.  

Upon review of the facts, the Board finds that the evidence of record does not demonstrate that the Veteran has experienced the necessary three or more incapacitating episodes of sinusitis a year for a 30 percent rating.  Although in July 2009 the Veteran reported experiencing symptoms almost constantly, she did not note that her symptoms of sinusitis during such occasions rose to the level of incapacitating.  Moreover, her sinuses were clear at the examination.  The private treatment records similarly do not show six or more non-incapacitating episodes per year, and the Veteran's statements do not document such.  A 30 percent rating is therefore not warranted.  

A 50 percent rating for the Veteran's sinusitis is similarly unwarranted.  The Veteran has not undergone radical surgery with chronic osteomyelitis.  As noted in the above discussion of a 30 percent rating, the record does not support a finding that the Veteran suffers from near-constant sinusitis following repeated surgeries.  The Board notes that the Veteran has not undergone any surgeries for her sinusitis.  A 50 percent rating of the Veteran's sinusitis is accordingly unwarranted.

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's sinusitis warrant no more than the currently-assigned 10 percent schedular rating.  As such, the Veteran's claim is denied.

Entitlement to an Initial Compensable Evaluation for a Right Ankle Strain

The Veteran seeks a compensable evaluation for her service connected right ankle strain.  She was granted a noncompensable rating for her right ankle disability in September 2009 under Diagnostic Code 5271 effective the date her claim for service connection had been received in March 2009.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.


Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle. 38 C.F.R. § 4.71a. 

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity. Id. at 704. 

Under Diagnostic Code 5167, a 40 percent rating is assigned when there is loss of use of the foot.  Loss of use of the lower extremity (or foot) is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63 (a), (b).

In July 2009 the Veteran was afforded a VA examination for her right ankle.  At that examination the Veteran reported that her ankle disability was diagnosed as a sprained ankle in service, and that she continued to have problems with that same ankle.  She reported that the pain could occur once every three months and sometimes last for a day.  The pain was not reported to travel, and was described as a 5/10 on the pain scale.  It came by itself and went away with rest.  She could function without medication and in addition to the pain she had once every three months she was having problems at times with her ankle giving way, and never had any hospitalizations or surgery.  She had never had a joint replacement and at the time of the examination there was no functional impairment detected on examination.  

Upon examination, the Veteran's range of motion measurements for her right ankle were as follows: 20 degrees of dorsiflexion and 45 degrees of plantar flexion, with no objective evidence of pain and repetitive use possible.  The examiner noted that with repetitive use of her ankles the Veteran denied any pain, fatigue, weakness, lack of endurance or incoordination.  X-ray imaging did not reveal any degenerative changes or other evidence of arthritis.

In October 2010 the Veteran was afforded a VA examination for her right ankle.  At that examination the Veteran reported weakness, swelling, redness, giving way and pain.  She denied experiencing  stiffness, heat, lack of endurance, locking, fatigability, deformity, tenderness, subluxation or delocation.  The Veteran reported flare ups as often as three times a month, each time lasting for two days.  The flare ups would be precipitated by physical activity and different sleeping positions.  Flare ups were alleviated by rest and ibuprofen and other pain medications.  During flare ups the Veteran noted experiencing limping, but otherwise she did not note any difficulty with standing or walking.  The Veteran reported that she was never hospitalized and did not have any surgery for the condition.  She noted that her condition had not resulted in any incapacitation in the 12 months prior to the examination.  

Upon examination the examiner found that the Veteran's range of motion of the right ankle was noted to be within normal limits of 0-20 degrees dorsiflexion and 0-45 degrees plantar flexion with no objective evidence of pain.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner continued the Veteran's diagnosis of a right ankle sprain and found that her subjective factors were mainly pain and giving way and tenderness upon examination.  Imaging of the right ankle showed no evidence of fracture, or other significant bone or joint abnormalities.  

Private treatment records likewise do not show limitation of motion of the ankle.  For example, at an August 2009 appointment with the Eastern Carolina Foot and Ankle Specialists, it was noted that ankle range of motion was noted to be intact without crepitus or instability.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected right ankle disability does not warrant a compensable disability rating.

The Board finds that the medical evidence of record does not support a finding that the Veteran's right ankle disability has sufficient limitation of motion to warrant a moderate ankle disability under DC 5271, as the Veteran demonstrated dorsiflexion and plantar flexion within normal limits at her October 2010 and July 2009 examinations.  Normal range of motion of the ankle is plantarflexion to 45 degrees and dorsiflexion to 20 degrees.  As such, the Veteran has been shown to have near normal range of motion in her right ankle.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board notes that the Veteran has reported experiencing ankle pain and flare-ups during her period on appeal; however, on range of motion testing at the 2010 VA examination, the repetitive motion testing did not cause any additional discomfort.  There was also no muscle atrophy.  The examiner noted no right foot abnormality.  While the Veteran has clearly experienced right ankle pain, even if range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated range of motion in excess of what would be required for a 10 percent rating under the schedular rating criteria.  Therefore, a rating of 10 percent is not warranted based on limitation of motion for the periods on appeal.

The Board acknowledges that while a compensable rating is not warranted based on limitation of motion, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even in non-arthritis contexts.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has asserted through her increased rating claim that her right ankle causes her pain; however, at her examinations the examiner found no objective evidence of painful motion and the range of motion was within normal limits, not limited by pain.  The Board acknowledges the Veteran's competency to report symptoms such as pain at rest which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a plain reading of 38 C.F.R. § 4.59 shows that the examination should reveal some objective evidence of pain, as the examiner is directed to carefully note wincing and/or facial expression on pressure or manipulation.  In this case, the examiner found no objective evidence of pain, and therefore the Board concludes that a separate compensable rating is not warranted based solely on the allegation of right ankle pain.

The Board notes that the October 2010 VA examiner found no additional loss of range of motion due to pain, fatigue, weakness nor incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for a compensable rating.  

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy prior to January 2, 2013.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted for the specified period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2015).

There was also no basis advanced for finding loss of use of the right foot.  As noted, the Veteran demonstrated considerable range of motion in her right ankle.  As such, her right ankle disability was not consistent with loss of use which would imply the foot was no better than if it had been amputated.

As described, a compensable schedular rating is not warranted for the Veteran's right ankle.  

Entitlement to an Initial Compensable Evaluation for Migraines

The Veteran seeks a compensable evaluation for her service migraines.  She was granted a noncompensable rating as of the date her claim was received in March 2009 under Diagnostic Code 8100, which provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In July 2009 the Veteran was afforded a VA examination for her migraines.  At that examination the Veteran noted that she had been having problems with migraine headaches since 1980.  She reported experiencing severe headaches and stated that they occurred approximately once every three months, sometimes lasting as long as 24 hours.  For the most part she rated the headaches as a 7/10 on the pain scale, and noted that they were associated with photophobia, phonophobia, nausea and vomiting.  She treated her headaches with prescription medication when they happened, and noted that when she got headaches she could not do anything but go to bed.  

In October 2010, the Veteran was afforded another VA examination for her migraine headaches.  At that examination the Veteran noted that when she had headache pain it was at the center of the front of her head.  She found that when her headaches would occur she had to stay in bed and was unable to do anything.  She indicated the level of severity of her headaches was a pain level of 10, and she experienced headaches on average 3 times a month and they lasted sometimes for 3 days at a time.  The symptoms were photophobia and nausea, and occurred approximately once every three months with each occurrence lasting up to three days.  She noted that she was unable to function during such flare-ups and that she treated flare-ups with prescription medication.  Upon examination, the examiner found that the Veteran was unable to function at work upon onset of a migraine and that she was also unable to perform her usual daily activities.  

The Board notes that the Veteran received private treatment for her migraines, but that private treatment records do not reveal any severity in excess of what was discussed in her examinations.  The Veteran's private treatment mostly consisted of her reports of using medication such as Imitrex to control her migraine symtpoms.  

In weighing the evidence of record, the Board finds that the Veteran's headaches more closely approximate the criteria for a noncompensable rating, until October 2010 at which time her headaches more closely approximate a 30 percent rating.  Significantly, prior to October 2010, the Veteran's headaches seemed to occur less frequently.  Specifically, at her June 2002 examination the Veteran only reported having a history of headaches without any recent episodes.  During treatment in 2006, 2007 and 2008 the Veteran had some periods of headaches, but it appears that these seemed to be more closely associated with cold symptoms and did not cause migraines consistently causing prostrating attacks once a month for several months.  At her July 2009 examination, she reported the occurrence of more frequent headaches, but generally only occurred once every three months.  In fact, in December 2009 the Veteran was unable to remember the last headache she had experienced, suggesting some passage of time without any headaches.  

At her October 2010 examination, however, the Veteran reported an increased severity in her migraines, with headaches occurring at least three times a month, sometimes three days at a time.  Although the October 2010 examiner did not report prostrating attacks of migraine or non-migraine headache pain, the Veteran described constant headaches lasting up to three days at least three times a month.  Therefore, the foregoing competent medical evidence supports a finding that the Veteran's headaches are characteristically of a severity to be considered prostrating in nature.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology of the her service-connected headaches more nearly approximates the criteria of characteristic prostrating attacks occurring on an average of once a month over the prior several months.  Accordingly, she is entitled to a 30 percent rating under Diagnostic Code 8100 from October 2010 onward, only.  Prior to October 2010 the Veteran's is not entitled to a compensable rating, as she showed less frequent episodes during that period.  

The Board finds, however, that from October 2010 onward the Veteran's migraines do not warrant a 50 percent evaluation, because the evidence fails to show that the Veteran's headaches are completely prostrating and productive of severe economic inadaptability  While the Veteran's headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  Indeed, the evidence does not show that the Veteran has missed any time from work due to the headaches during the course of her appeal.  Moreover, there is no indication that the Veteran's job position is in jeopardy due to her headaches. 

The Board recognizes that the criteria for a 50 percent rating may be satisfied when the headaches are capable of producing severe economic inadaptability.   See Pierce v. Principi,  18 Vet. App. 440 (2004).  However, here, as discussed above, the Veteran's headaches have caused impairment, but there is no suggestion her that the Veteran's headaches are capable of producing severe economic inadaptability.  That is, the Veteran has not identified, and the evidence does not otherwise show, that she is unable to complete her daily work, or that she has lost significant time from work because of her headaches.

The Board also notes that while the evidence of record did discuss the Veteran being prescribed several medications for her headaches, the ameliorative effects of the medication were not considered.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Rather, it was the Veteran's reports and statements that provided the details as to the frequency and severity of her headaches.  

As such, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's headaches during any of the period on appeal.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  

In summary, for the reasons and bases set forth above, the Board concludes that an initial 30 percent schedular rating from October 2010 onward, but no more, is warranted for the Veteran's headaches.

Extraschedular Considerations and Rice

The Board has also considered whether these claims should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related 


factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied with regard to any claim here.  

The Veteran has not reported experiencing, and the treatment records and examination reports do not show, any unique or unusual symptoms with regard to the service connected disabilities on appeal.  With regard to her ankle disability, the Veteran has reported occasional pain and limitation of motion, neither of which has been objectively documented, but even if they were, they would naturally be contemplated by the schedular rating criteria which suggest that all functional limitations should be considered with orthopedic disabilities.  

With regard to the Veteran's service-connected hypertension, ovarian cysts sinusitis and migraines, the evidence of record does not reflect that the Veteran's disability pictures are so exceptional or unusual as to not be contemplated by the rating schedule in Diagnostic Codes 7101, 7615, 6513 and 8100.  There are no unusual clinical picture presented, nor are there any other factors which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent and 0 percent disability ratings specifically contemplate her symptoms, including high blood pressure for her hypertension, pain requiring continuous controlled treatment for her ovarian cysts, discharge and antibiotic treatment for her sinusitis episodes and severe headache episodes for her migraines, occurring with varying frequency and with prostrating attacks.  As such, the threshold issue under Thun is not met for the Veteran's service-connected hypertension, sinusitis or migraines and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In denying the Veteran's claim for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while examiners at the Veterans VA examinations have indicated that the Veteran's service-connected disabilities sometimes may impact her work, the Veteran has not indicated that any her service connected disabilities of hypertension, ovarian cysts, sinusitis and migraines have precluded gainful employment.  Therefore, the claim for TDIU has not been raised.  


ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for hives, the appeal is denied.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for bladder infections, the appeal is denied.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for PID, the appeal is denied.

New and material evidence has been presented, and the claim of entitlement to service connection for carpal tunnel syndrome is reopened.  To that extent only, the appeal is allowed.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for a chest keloid, the appeal is denied.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for myopia, the appeal is denied.

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for vaginal yeast infections, the appeal is denied.

New and material evidence has been presented, and the claim of entitlement to service connection for toenail fungus is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been presented, and the claim of entitlement to service connection for a back condition is reopened.  To that extent only, the appeal is allowed.

Service connection for an acquired psychiatric disability is denied.

Service connection for bilateral leg pain is denied.

Service connection for heart murmurs is denied.

Service connection for bronchitis is denied.

Service connection for asthma is denied.

An evaluation in excess of 10 percent for hypertension is denied.

An evaluation in excess of 10 percent for ovarian cysts is denied.

An evaluation in excess of 10 percent for sinusitis is denied.

An initial compensable evaluation for a right ankle disability is denied

An initial compensable evaluation for migraines is denied prior to October 18, 2010.

An initial evaluation of 30 percent for migraines is granted from October 18, 2010 onward, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, the issues of entitlement to service connection for toenail fungus, a back disability, service connection for a neck disability, a bilateral knee disability and service connection for carpal tunnel syndrome require further development.  

With regard to the issue of service connection for toenail fungus, the Board finds that the Veteran experienced blackened nails and symptoms of toenail fungus in service, specifically documented in June 1990.  Furthermore, the Veteran has received treatment since service for her toenail fungus in August 2001 and June 2009. 

Regarding the issue of service connection for a back disability, the Board notes that the Veteran was afforded a VA examination in July 2009.  After conducting an examination of the Veteran, the examiner opined that the Veteran's back disability was not a continuation of her in-service reports of backaches.  The examiner seemed to note that the Veteran's in-service complaints involved her scapula, whereas her current complaints involve her lumbar spine.  However, the examiner appeared to refer to the Veteran's May 1995 treatment of her upper back, or scapulal area, and failed to discuss the notation in her STRs in December 1981 which documented the Veteran's injury as occurring in her mid-back, specifically her mid thoracic.  Furthermore, the examiner did not address whether the Veteran's back disability was not at least as likely as not related to her in-service complaints of back pain or caused by her in-service motor vehicle accident.  

With regard to the issue of service connection for a neck condition, the Board finds that the Veteran had treatment for upper back pain in service in 1995.  The Veteran has received treatment for her neck pain since service and has a diagnosis of degenerative disc disease in March 2005.  However, the Veteran has not been afforded a VA examination to determine whether her current neck condition is related to her in-service injury.

Turning to the Veteran's claim for service connection for her bilateral knee disability, the Board finds that the Veteran has a current diagnosis of bilateral knee arthritis made in July 2008, with evidence of knee pain in June 2004.  Although this condition was not diagnosed within one year of her discharge, the Veteran's development of knee arthritis occurred close enough to her discharge to indicate a possible nexus to her service.  

Regarding her bilateral carpal tunnel syndrome, the Board notes that the service connection claim has been reopened herein.  The Veteran has a current diagnosis of carpal tunnel syndrome and service treatment records indicate numbness and pain in the Veteran's arms.  

Based on the above, as the Board finds that there is some evidence that the Veteran may experience toenail fungus, a back condition, a neck condition, a bilateral knee condition and bilateral carpal tunnel syndrome which may be related to her service.  Thus, remand is required to obtain a medical examination and opinion regarding these claims and the etiologies of the Veteran's toenail fungus, back condition, neck condition, bilateral knee condition and carpal tunnel syndrome.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to obtain opinions as to the nature and etiology of any current disability relating to her toenail fungus, back, neck, bilateral knees and carpal tunnel syndrome.  The claims folder should be made available to the examiner.  The VA examiners should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current toenail fungus, back disability, neck disability, bilateral knee disability and bilateral carpal tunnel syndrome was incurred in or caused by the Veteran's military service.  

The examiner should specifically address the Veteran's in-service documentation of blackened nails in June 1990, upper back/cervical pain in May 1995 and back strain in December 1981, and notations of numbness and tingling in her arms as noted in her service treatment records. 
 
The examiner should provide a clear rational basis for all opinions expressed, explaining why or how the proffered conclusion was reached.

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response before returning the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


